G-uerry, J.
We think that the verdict, finding the defendant guilty of possessing whisky, rests on sufficient evidence. The facts show that the defendant’s place of business, a small store, situated in a very secluded spot in the country on a public ¡highway, was found virtually surrounded by various kinds of whisky. The circumstances would indicate that the liquor, most of which was not on his premises, was his, and that he was therefore guilty of its illegal possession.
Nor do we think the special ground of the motion for new trial discloses any harmful error. During his argument the solicitor told the jury: “This morning he came to court for the trial of his case all dressed up in a fine suit of clothes, and now he appears before this jury with overalls on.” On objection and motion for mistrial by the defendant the court stated to the jury: “It made no difference what kind of clothes the defendant had on, whether he had on broadcloth, or was in his shirt tail.” Without a discussion or decision of whether or not it is permissible for a solicitor to argue the conduct of a defendant, in his manner of dress during his trial, but conceding it to be an improper argument, it was not such improper conduct as to require a reversal of the trial judge in refusing a mistrial, especially in view of the judge’s statement to the jury that the solicitor’s argument was out of order and was not to be considered.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.